Denying writ of prohibition and dismissing petition.
The petitioner, Augustus E. Cornett, Judge of the Leslie County Court, is seeking a temporary writ of prohibition against the respondent, S.M. Ward, Judge of the Leslie Circuit Court and of the Thirty-Third Judicial District, to prevent him from issuing or granting any injunction against the petitioner in the case of C.B. Duff, Sheriff, v. Augustus E. Cornett, County Judge, pending in the Leslie Circuit Court, or any orders *Page 844 
of the respondent's court which would prevent or attempt to prevent the plaintiff from exercising his alleged right, authority and duty in the appointment of a sheriff and tax collector for Leslie county.
We are hereby overruling the petitioner's motion and dismissing the petition, since Section 296 of the Civil Code of Practice provides him an adequate remedy in the event the respondent wrongfully grants Duff injunctive relief.